FILE COPY




                               IN THE SUPREME COURT OF TEXAS
                                         -- -- -- --


NO. 14-0326

 WELLS FARGO BANK, N.A., AS
                                                 §
 TRUSTEE FOR OPTION ONE
                                                 §
 MORTGAGE LOAN TRUST 2006-1                                                       Dallas County,
                                                 §
 ASSET-BACKED CERTIFICATES,
                                                 §
 SERIES 2006-1                                                                      5th District.
                                                 §
 v.
                                                 §
 LONZIE LEATH




                                                                             February 27, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                     (Justice Phil Johnson not sitting)


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, WELLS FARGO BANK, N.A., AS TRUSTEE FOR
 OPTION ONE MORTGAGE LOAN TRUST 2006-1 ASSET-BACKED CERTIFICATES,
 SERIES 2006-1, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 9th day of April, 2015.


                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk